Title: To James Madison from James Maury, 23 June 1803 (Abstract)
From: Maury, James
To: Madison, James


23 June 1803, Liverpool. Has received JM’s 9 Apr. circular, “to which every attention shall be paid.” “No mention being made in it relative to the masters of our Vessels furnishing the Consuls with the information” necessary for making up the required semiannual trade reports, “I request your instructions whether, in case of refusal, I shall be warranted in Compelling compliance by withholding their papers.” Encloses “statements of the duties, pilotage [and] anchorage [to which] vessels in this port are subjected.” “Paper A. Comprehends what is denominated port dues, being for the support of the Docks, Piers, Buoys & two light houses belonging to this port. B. states what is paid by Vessels put into the Graving docks for repair &C. C relates to Quarantine.” In these three classes British and foreign ships “pay precisely the same.” “D relates to light money E to anchorage & pilotage in which there is a difference between British & foreigners, but none between American and other foreigners.” Encloses newspapers with “particulars of additional duties about to take place, some of which will attach to our Imports, Exports & Ships.” Encloses no price current, since “This market is in so unsettled a state … from the late operations of the French relative to Hamburg & other neutral ports.”
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 2 pp.; in a clerk’s hand, signed by Maury; docketed as received 20 Aug. Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

